Exhibit 10.1

EXECUTION COPY

REASSIGNMENT OF RECEIVABLES

REASSIGNMENT NO. 16 OF RECEIVABLES, dated as of September 28, 2012, by and
between Chase Bank USA, National Association, a national banking association
organized and existing under the laws of the United States (the “Bank”), and The
Bank of New York Mellon, a banking corporation organized under the laws of the
State of New York, as Trustee (the “Trustee”) of the Chase Credit Card Master
Trust (the “Trust”), pursuant to the Pooling and Servicing Agreement referred to
below.

W I T N E S S E T H:

WHEREAS, the Bank, as transferor (the “Transferor”) and servicer, and the
Trustee and paying agent are parties to the Fifth Amended and Restated Pooling
and Servicing Agreement, dated as of December 19, 2007 (the “Pooling and
Servicing Agreement”);

WHEREAS, pursuant to the Pooling and Servicing Agreement, the Bank wishes to
remove all Receivables from certain designated Accounts of the Bank (the
“Removed Accounts”) and to cause the Trustee to reconvey the Receivables of such
Removed Accounts, whether now existing or hereafter created, from the Trust to
the Bank (as each such term is defined in the Pooling and Servicing Agreement);
and

WHEREAS, the Trustee, on behalf of the Trust, is willing to accept such
designation and to reconvey the Receivables in the Removed Accounts subject to
the terms and conditions hereof;

NOW, THEREFORE, the Bank and the Trustee, on behalf of the Trust, hereby agree
as follows:

1. Defined Terms. All terms defined in the Pooling and Servicing Agreement and
used herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Removal Cut-Off Date” shall mean, with respect to the Removed Accounts
designated hereby, August 31, 2012.

“Removal Date” shall mean, with respect to the Removed Accounts designated
hereby, September 28, 2012.

“Removal Notice Date” shall mean, with respect to the Removed Accounts
designated hereby, September 21, 2017 (which shall be a date on or prior to the
fifth Business Day prior to the Removal Date).

2. Designation of Removed Accounts. The Bank shall deliver to the Trustee, not
later than five Business Days after the Removal Date, a true and complete list
(in the form of a computer file, microfiche list, CD-ROM or such other form as
agreed upon between the Transferor and the Trustee, on behalf of the Trust) of
each



--------------------------------------------------------------------------------

VISA® and MasterCard® account which, as of the Removal Date, shall be deemed to
be a Removed Account, each such account being identified by account number and
by the aggregate amount of Receivables in such account as of the close of
business on the Removal Cut-Off Date. Such list shall be marked as Schedule 1 to
this Reassignment and shall, as of the Removal Date, modify and amend and be
incorporated into and made a part of this Reassignment and the Pooling and
Servicing Agreement.

3. Conveyance of Receivables.

(a) The Trustee, on behalf of the Trust, does hereby reconvey to the Bank,
without recourse on and after the Removal Date, all right, title and interest of
the Trust in and to the Receivables now existing and hereafter created in the
Removed Accounts designated hereby, all monies due or to become due with respect
thereto (including all Finance Charge Receivables), all proceeds (as defined in
Section 9-306 of the UCC as in effect in the State of Delaware) of such
Receivables, Insurance Proceeds relating to such Receivables and the proceeds
thereof.

(b) In connection with such transfer, the Trustee, on behalf of the Trust,
agrees to authorize the Bank on or prior to the date of this Reassignment, to
file a termination statement (in form and substance reasonably satisfactory to
the Trustee) with respect to the Receivables now existing and hereafter created
in the Removed Accounts designated hereby (which may be a single termination
statement with respect to all such Receivables) evidencing the release by the
Trust of its Lien on the Receivables in the Removed Accounts, and meeting the
requirements of applicable state law, in such manner and such jurisdictions as
are necessary to remove such Lien.

4. Representations and Warranties of the Bank. The Bank hereby represents and
warrants to the Trust as of the Removal Date:

(a) Legal, Valid and Binding Obligation. This Reassignment constitutes a legal,
valid and binding obligation of the Bank enforceable against the Bank in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect affecting the enforcement of creditors’ rights
in general and the rights of creditors of national banking associations and
except as such enforceability may be limited by general principles of equity
(whether considered in a suit at law or in equity).

(b) Selection Procedures. No selection procedures believed by the Bank to be
materially adverse to the interests of the Investor Certificateholders were
utilized in selecting the Removed Accounts designated hereby.

5. Conditions Precedent. The reassignment hereunder of the Receivables in the
Removed Accounts and the amendment of the Pooling and Servicing Agreement set
forth in Section 6 hereof are each subject to the satisfaction, on or prior to
the Removal Date, of the condition precedent, to the extent any such conditions
have not been waived, that the Bank shall have delivered to the Trustee an
Officer’s Certificate certifying that (i) as of the Removal Date, all
requirements set forth in Section 2.7 of the

 

2



--------------------------------------------------------------------------------

Pooling and Servicing Agreement for designating Removed Accounts and reconveying
the Receivables of such Removed Accounts, whether now existing or hereafter
created, have been satisfied and (ii) each of the representations and warranties
made by the Bank in Section 4 hereof is true and correct as of the Removal Date.
The Trustee may conclusively rely on such Officer’s Certificate, shall have no
duty to make inquiries with regard to the matters set forth therein, and shall
incur no liability in so relying.

6. Amendment of the Pooling and Servicing Agreement. The Pooling and Servicing
Agreement is hereby amended to provide that all references therein to the
“Pooling and Servicing Agreement,” to “this Agreement” and to “herein” shall be
deemed from and after the Removal Date to be a dual reference to the Pooling and
Servicing Agreement as supplemented by this Reassignment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants and
conditions to the Pooling and Servicing Agreement shall remain unamended and
shall continue to be, and shall remain, in full force and effect in accordance
with its terms and except as expressly provided herein shall not constitute or
be deemed to constitute a waiver of compliance with or a consent to
non-compliance with any term or provision of the Pooling and Servicing
Agreement.

7. Counterparts. This Reassignment may be executed in two or more counterparts
(and by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument.

8. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

9. Authorization. The Trustee, at the Transferor’s direction, hereby authorizes
Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) to file any financing
statements or continuation statements, and amendments to financing statements,
in any jurisdictions and with any filing offices as Skadden may determine, in
its sole discretion, are necessary or advisable to perfect the conveyance to the
Bank pursuant to Section 3 hereof. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
Skadden may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Bank in connection herewith, including, without limitation,
describing such property as “all assets” or “all personal property.”

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Reassignment of Receivables
to be duly executed and delivered by their respective duly authorized officers
on the day and year first above written.

 

THE BANK OF NEW YORK MELLON,

    as Trustee

By:  

/s/ Jacqueline Kuhn

  Name: Jacqueline Kuhn   Title:   Senior Associate CHASE BANK USA,

NATIONAL ASSOCIATION,

    as Transferor and as Servicer

By:  

/s/ Keith W. Schuck

  Name: Keith W. Schuck   Title:   President

Chase Credit Card Master Trust

Reassignment No. 16 of Receivables



--------------------------------------------------------------------------------

 

Schedule I to

Reassignment

No. 16 of Receivables

REMOVED ACCOUNTS

[Delivered to the Trustee]